Title: To Thomas Jefferson from Levi Lincoln, 20 June 1804
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Washington June 20—1804.
          
          In the hasty consideration, which I have been able to give to the verbal communication which I had the honor to receive from you, my first impressions in favor of making a request on the Executive of Virginia have been confirmed.
          By the Sec. 2. Art 4 of the Const. “The citizens of each state shall be entitled to all the priviledges & immunities of citizens in the several states.”—And if a person charged in any state with treason, felony, or other crime, shall flee from justice, and be found in another State, shall, on demand of the Executive authority of the state from which he fled, be delivered up, to be removed to the state having jurisdiction of the crime.” May not the first paragraph of this Sec; be considered as securing to that portion of the citizens of the United States, within the territory over which Congress exercises exclusive jurisdiction all those personal priviledges which are consistent with the local rights of Congress—Previous to the assumption of the exclusive jurisdiction of Columbia by Congress, its citizens having been injured by the crime of any person, had a constitutional right, aided by the cheif majestrate of the place, to demand of the Executive of another State the injurious criminal who had fled there. The exclusive jurisdiction assumed by Congress is local, confined to the district, abridging only the citizen priviledge residing within it, and consistently with his having the benefit of the abovementioned priviledge when out of it—If then, he can consistently with this Exclusive jurisdiction of the Genl. Govt. continue to enjoy his former priviledge in common with the other citizens of the US., it ought not to be considered as taken from him. Could Congress, so assume exclusive jurisdiction, by a law, as to deprive “the citizens of the assumed territory of the benefit which the constitution had previously secured to them, of enjoying priviledges similar to the citizens of the several states—unless the assumption, in its nature, should be considered as inconsistent with such enjoyment?—For instance, could Congress take from a citizen of the district, the right of prosecuting, or being prosecuted, in criminal or civil actions, but within the district? The application to a cheif majestrate of a state or territory, is a mode of prosecution, in particular cases, secured by the Const: & provided for by law. If this is correct, it results of course, that the cheif Majestrate of this district, may aid in this prosecution.
          The act of Feby 12. 1793. Cap. 7. Sec 1. & 2. cannot be considered as abridging the provisions of the Constitution. If its construction is confined to the territories north west, or South of the river Ohio, & to the several states strictly according to its letter; yet as it is affirmative, it leaves the constitutional provisions, in reference to all other places, as they were, before it passed, and as they would have been, in respect to the several states, had it never passed—But this district, being so fully within the reason & spirit of this law, touching the present enquiry, I am inclined to think, it ought to be considered, quasi a State, in its meaning—
          Admitting there should be some doubts or difficulties on strict legal principles of construction, yet I think there can be none, in practice—A felony, or a very atrocious crime has been committed, the offender is known, his offence is substantiated, he has been advertised, for an offence against the laws of the US. under such circumstances a private person may seise him, detain him, & bring him to justice, in a reasonable manner—They who took him & brought him to his place of trial would do it at their peril. If he should be convicted; they would be justified, if not responsible for their presumption—
          Indeed I can see no objection in any view of the subject, (the injured party making a complaint on oath, charging the offender particularly with the crime which he has committed) In the Supreme Executive of the District requesting the executive Authority of Virginia to deliver up the culprit, to be removed here for trial—Asking indulgence for forwarding this first hurried draught from the want of time to copy—I have the honor to be
          most respectfully your most obt Sevt
          
            Levi Lincoln
          
        